Exhibit 99.02 Southern Company Financial Highlights (In Millions of Dollars Except Earnings Per Share) Three Months Ended December Year-to-Date December Consolidated Earnings–As Reported (See Notes) Traditional Operating Companies $ 248 $ 146 $ 2,052 $ 1,859 Southern Power 24 22 162 131 Total 272 168 2,214 1,990 Parent Company and Other Net Income–As Reported $ 261 $ 153 $ 2,203 $ 1,975 Basic Earnings Per Share $ 0.30 $ 0.18 $ 2.57 $ 2.37 Average Shares Outstanding (in millions) 865 842 857 832 End of Period Shares Outstanding (in millions) 867 844 Notes - For the three months and twelve months ended December 31, 2011 and 2010, dilution does not change basic earnings per share by more than 2 cents and is not material. - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-K.
